


Exhibit 10.1.4

 

FOURTH AMENDMENT AND JOINDER TO CREDIT AGREEMENT

 

THIS FOURTH AMENDMENT AND JOINDER TO CREDIT AGREEMENT (this “Amendment”), dated
as of April 9, 2014 (the “Effective Date”), is entered into by and among
VENOCO, INC. (the “Company”), and the undersigned lenders party to the Credit
Agreement defined below, and acknowledged by CITIBANK, N.A., as administrative
agent for the Lenders (in such capacity, the “Administrative Agent”).

 

INTRODUCTION

 

A.                                    This Amendment is in respect of the Fifth
Amended and Restated Credit Agreement, dated as of October 3, 2012, among the
Company, the Guarantors from time to time parties thereto, the several financial
institutions from time to time parties thereto as Lenders, the Administrative
Agent, the Arranger, the Syndication Agent and the Documentation Agent and the
other Persons from time to time parties thereto (as amended, supplemented,
restated or otherwise modified, the “Credit Agreement”).

 

B.                                    The Company has requested (1) an increase
in the Aggregate Commitment pursuant to Section 2.16 of the Credit Agreement,
(2) an increase in the Borrowing Base and (3) certain modifications to the
Credit Agreement specified below.

 

NOW THEREFORE, in consideration of the foregoing premises and the mutual
agreements set forth herein, the parties hereto agree as follows:

 

SECTION 1.                                                 Definitions; Rules of
Interpretation.  Unless otherwise defined in this Amendment, each capitalized
term used in this Amendment has the meaning assigned to such term in the Credit
Agreement.  The rules of interpretation set forth in Section 1.2 of the Credit
Agreement are incorporated in this Amendment as if set forth in the Amendment.

 

SECTION 2.                                                 Amendment to
Section 1.1 of the Credit Agreement.  The definition of “LIBO Rate” appearing in
Section 1.1 of the Credit Agreement is amended by deleting the phrase “that
displays an average British Bankers Association Interest Settlement Rate”
wherever it appears in such definition.

 

SECTION 3.                                                 Amendment to
Section 1.3 of the Credit Agreement.  Section 1.3 of the Credit Agreement is
amended by adding the phrase “; provided, however, that for all purposes of this
Agreement, Indebtedness shall be valued or measured at face value regardless of
whether GAAP would allow Indebtedness to be valued or measured at fair value or
some other value” at the end of the first sentence of clause (a) of such
Section.

 

SECTION 4.                                                 Amendment to
Section 8.9(a) of the Credit Agreement.  Section 8.9(a) of the Credit Agreement
is hereby amended by deleting it and replacing it with the following:

 

if (A) no Default or Event of Default shall have occurred and be continuing,
(B) no such Restricted Payment shall cause or result in a Default or Event of
Default, (C) at the time any such Restricted Payment is made by the Company, and
giving pro forma effect to such Restricted Payment, (1) the ratio of the
Effective Amount to the Borrowing Base

 

--------------------------------------------------------------------------------


 

does not exceed .85 to 1.00 and (2) the Company shall have Unused Availability
of at least $40,000,000, (D) calculating the financial covenants in Section 8.12
(other than Section 8.12(a)) as if the proposed Restricted Payment had been made
on the last day of the most recently ended fiscal quarter, the Company is in pro
forma compliance with Section 8.12 hereof (other than Section 8.12(a)) after
giving effect to such Restricted Payment, and (E) calculating the Consolidated
Leverage Ratio as if the proposed Restricted Payment had been made on the last
day of the most recently ended fiscal quarter, the Company is in pro forma
compliance with a Consolidated Leverage Ratio of less than (i) if for the fiscal
quarter ending March 31, 2014, 4.75 to 1.00, (ii) if for the fiscal quarter
ending June 30, 2014, 4.50 to 1.00 and (iii) for any fiscal quarter ending on or
after September 30, 2014, 4.00 to 1.00, then the Company may declare and pay
regular Cash Dividends that do not exceed, when aggregated with the dividends
paid in the fiscal quarter in which such dividend is paid and the prior three
fiscal quarters, $35,000,000, so long as such Cash Dividends are not used by
Denver Parent to make any distribution, dividend or return capital to its
members, partners or stockholders or make any distribution of assets in cash or
in kind to its members, partners or stockholders;

 

SECTION 5.                                                 Amendment to
Section 8.12(a) of the Credit Agreement.  Section 8.12(a) of the Credit
Agreement is hereby amended and restated in its entirety with the following:

 

The Company shall not permit the Consolidated Leverage Ratio to exceed (i) for
the fiscal quarter ending March 31, 2014, 5.25 to 1.00, (ii) for the fiscal
quarter ending June 30, 2014, 5.50 to 1.00 (iii) for the fiscal quarter ending
September 30, 2014, 5.25 to 1.00, (iv) for the fiscal quarter ending
December 31, 2014, 4.75 to 1.00, (v) for the fiscal quarter ending March 31,
2015, 4.50 to 1.00, (vi) for the fiscal quarter ending June 30, 2015, 4.25 to
1.00, and (vii) for any fiscal quarter ending on or after September 30, 2015,
4.00 to 1.00

 

SECTION 6.                                                 Amendment to
Section 11.1(e) of the Credit Agreement.  Section 11.1(e) of the Credit
Agreement is hereby amended by deleting the phrase “or Section 9.3” and
replacing it with the phrase “Section 2.12, Section 9.3 or Section 11.8(e)”.

 

SECTION 7.                                                 Amendment to
Section 11.8 of the Credit Agreement.  Section 11.8(c)(i) of the Credit
Agreement is amended by adding the phrase “so long as no Event of Default shall
have occurred and be continuing” at the beginning of such Section before the
word “the” and Section 11.8(e) of the Credit Agreement is amended and restated
in its entirety to the following:

 

“(e) No such assignment shall be made to the Borrower or any of its Affiliates.”

 

SECTION 8.                                                 Waiver.  Upon the
express condition that the Borrower shall deliver to the Administrative Agent
the financial statements referred to in Section 7.1(a) of the Credit Agreement
in respect of the fiscal year ending December 31, 2013 (the “2013 Financials”),
on or before April 15, 2014, the Required Lenders hereby waive the requirement
of said Section 7.1(a) that the 2013 Financials be delivered in any event not
later than 90 days after December 31, 2013.  The foregoing is not a waiver of
Section 7.1(a) in respect of any fiscal year other than the

 

2

--------------------------------------------------------------------------------


 

fiscal year ending December 31, 2013, and is not a waiver of any other section
of the Credit Agreement or any other Loan Document.  Failure to deliver to the
Administrative Agent the 2013 Financials by April 15, 2014, shall constitute an
Event of Default.

 

SECTION 9.                                                 Representations and
Warranties, Etc.  The Company and each of the Loan Parties represents and
warrants to the Administrative Agent, the Issuing Lender and the Lenders that as
of the Effective Date and after giving effect to the amendments and waivers in
this Amendment:

 

(a)                                 each of the representations and warranties
by the Loan Parties contained in the Credit Agreement and in the other Loan
Documents are true and correct on and as of such date in all material respects
as though made as of the date hereof, except those that by their terms relate
solely as to an earlier date, in which event they shall be true and correct in
all material respects on and as of such earlier date;

 

(b)                                 the execution, delivery and performance of
this Amendment has been duly authorized by all requisite organizational action
on the part of the Company and each other Loan Party;

 

(c)                                  the Credit Agreement as amended hereby and
each other Loan Documents constitute valid and legally binding agreements
enforceable against each Loan Party that is a party thereto in accordance with
their respective terms, except as such enforceability may be limited by
applicable bankruptcy, insolvency, reorganization, moratorium, fraudulent
transfer or other similar laws relating to or affecting creditors’ rights
generally and by general principles of equity, regardless of whether considered
in a proceeding in equity or at law; and

 

(d)                                 no Default or Event of Default exists under
the Credit Agreement or any of the other Loan Documents.

 

SECTION 10.                                          Ratification.  The Company
and each other Loan Party hereby ratifies and confirms, as of the Effective
Date, (a) the covenants and agreements contained in each Loan Document to which
it is a party, including, in each case, as such covenants and agreements may be
modified by this Amendment and the transactions contemplated thereby and (b) all
of the Obligations under the Credit Agreement and the other Loan Documents.

 

SECTION 11.                                          Effectiveness.  This
Amendment shall become effective as of the Effective Date when all of the
conditions set forth in this Section 11 have been satisfied.

 

(a)                                 The Administrative Agent shall have received
executed counterparts of this Amendment from the Company, the Guarantors, the
Administrative Agent, the Required Lenders and the New Lender (as defined
below).  For the avoidance of doubt, the “Required Lenders” shall be determined
on and as of the Effective Date and before giving effect to the joinder
specified in Section 12 hereof.

 

(b)                                 The Administrative Agent shall have received
from the Company a certificate of each Loan Party dated as of the Aggregate
Commitment Increase

 

3

--------------------------------------------------------------------------------


 

Effective Date (in sufficient copies for each Lender) signed by a Responsible
Officer of each such Loan Party:

 

(i)                                certifying and attaching the resolutions
adopted by such Loan Party authorizing the Aggregate Commitments as increased,
and

 

(ii)                             in the case of the Company, certifying (A) as
to the matters set forth in Section 5.2(b) of the Credit Agreement (provided
that the references to “Borrowing Date” shall be deemed to be “Aggregate
Commitment Increase Effective Date”), Section 5.2(c), and Section 5.2(d) and
(B) that as of the Aggregate Commitment Increase Effective Date and after giving
effect to the increase in the Aggregate Commitment being made on such date, such
increase in the Aggregate Commitment is permitted under the Senior Notes
Indentures and the Exchange Notes Indentures.

 

(c)                                  The Administrative Agent shall have
received all reasonable out-of-pocket fees, costs and expenses incurred in
connection with the negotiation, preparation, execution and delivery of this
Amendment and related documents (including the fees, charges and disbursements
of counsel to the Administrative Agent) for which the Company has received an
invoice at least one Business Day before the Effective Date.

 

SECTION 12.                                          Joinder and Increased
Borrowing Base.

 

(a)                                 Joinder.  If the conditions set forth in
Section 11 are satisfied, the Aggregate Commitments shall be increased on and
effective as of the Effective Date (herein, the “Aggregate Commitment Increase
Effective Date”) to the aggregate of the Commitments set forth on Annex I
attached to this Amendment and the Commitments will be allocated among the
Lenders as set forth in such Annex I.

 

(i)                                Effective on the Aggregate Commitment
Increase Effective Date, the financial institution identified on Annex I
attached to this Amendment as a “New Lender” (each, a “New Lender”) hereby
becomes a party to the Credit Agreement as a Lender pursuant to Section 2.16 of
the Credit Agreement.  By its execution of this Amendment, the New Lender
(A) agrees to become, as of the Aggregate Commitment Increase Effective Date, a
Lender under the Credit Agreement as if originally a signatory thereto and to be
bound by the terms of the Credit Agreement (as amended hereby) and each of the
Loan Documents and to perform the obligations and duties of a Lender under the
Credit Agreement and to acquire participations in the Letter of Credit
Outstandings and (B) authorizes the Administrative Agent to act as its agent
under the Credit Agreement and the other Loan Documents.

 

(ii)                             Pursuant to Section 2.16(c) of the Credit
Agreement, the Administrative Agent is hereby giving notice to the Company and
the Lenders of the Aggregate Commitment Increase Effective Date and that the
final allocations are set forth on Annex I attached to this Amendment.  The
Company shall prepay

 

4

--------------------------------------------------------------------------------


 

any Loans outstanding on the Aggregate Commitment Increase Effective Date (and
pay any additional amounts required pursuant to Section 3.4 of the Credit
Agreement) to the extent necessary to keep the outstanding Loans ratable with
the Pro Rata Share set forth on Annex I attached to this Amendment.

 

(iii)                          For the Commitment increase set forth in this
Amendment only, the Required Lenders hereby waive the 10 Business Day advance
notice requirement in Section 2.16(a) of the Credit Agreement for increased
Commitments.

 

(iv)                         Effective on the Aggregate Commitment Increase
Effective Date and after giving effect to the joinder of the new Lenders
pursuant to Section 2.16, each Lender shall be deemed to sell and assign to the
each other Lender hereunder and each Lender hereunder shall be deemed to
purchase and accept subject to and in accordance with the Standard Terms and
Conditions set forth in Annex 1 to Exhibit D of the Credit Agreement so much of
the Aggregate Commitment such that after giving effect to such sales and
assignments, the Lenders have the respective Commitments and Pro Rata Shares set
forth in Annex I.  The Administrative Agent and the Issuing Lender hereby
consent to each such sale and assignment

 

(b)                                 Borrowing Base.  If the conditions set forth
in Section 11 of this Amendment are satisfied, the Borrowing Base under the
Credit Agreement is hereby increased from $270,000,000 to $280,000,000,
effective on the Aggregate Commitment Increase Effective Date, such increase to
be effective until such time as the Borrowing Base is redetermined in accordance
with the Credit Agreement.

 

SECTION 13.                                          Governing Law;
Severability; Integration.  THIS AMENDMENT SHALL BE GOVERNED BY, AND CONSTRUED
IN ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK.  If any provision of this
Amendment or any other Loan Document is held to be illegal, invalid or
unenforceable, (a) the legality, validity and enforceability of the remaining
provisions of this Amendment and the other Loan Documents shall not be affected
or impaired thereby and (b) the parties shall endeavor in good faith
negotiations to replace the illegal, invalid or unenforceable provisions with
valid provisions the economic effect of which comes as close as possible to that
of the illegal, invalid or unenforceable provisions.  The invalidity of a
provision in a particular jurisdiction shall not invalidate or render
unenforceable such provision in any other jurisdiction.  This Amendment and the
other Loan Documents constitute the entire contract among the parties relating
to the subject matter hereof and supersede any and all previous agreements and
understandings, oral or written, relating to the subject matter hereof.

 

SECTION 14.                                          Execution in Counterparts. 
This Amendment may be executed by the parties hereto in several counterparts
(and by different parties hereto in different counterparts), each of which shall
constitute an original and all of which when taken together shall constitute a
single document.

 

5

--------------------------------------------------------------------------------


 

SECTION 15.                                          Successors and Assigns. 
This Amendment shall be binding upon and inure to the benefit of the parties
hereto and their respective permitted successors and assigns; provided, however,
that (a) the Company may not assign or transfer its rights or obligations
hereunder without the prior written consent of the Administrative Agent and each
Lender; and (b) the rights of sale, assignment and transfer of the Lenders are
subject to Section 11.8 of the Credit Agreement.

 

SECTION 16.                                          Miscellaneous.  (a) On and
after the effectiveness of this Amendment, each reference in each Loan Document
to “the Credit Agreement”, “thereunder”, “thereof” or words of like import
referring to the Credit Agreement shall mean and be a reference to the Credit
Agreement as amended, waived or otherwise modified by this Amendment; (b) this
Amendment is a Loan Document executed pursuant to the Credit Agreement and shall
(unless otherwise expressly indicated therein) be construed, administered and
applied in accordance with the terms and provisions of the Credit Agreement; and
(c) a facsimile signature of any party hereto shall be deemed to be an original
signature for purposes of this Amendment.

 

SECTION 17.                                          ENTIRE AGREEMENT.  THIS
AMENDMENT AND THE OTHER LOAN DOCUMENTS REPRESENT THE FINAL AGREEMENT AMONG THE
PARTIES AND MAY NOT BE CONTRADICTED BY EVIDENCE OF PRIOR, CONTEMPORANEOUS, OR
SUBSEQUENT ORAL AGREEMENTS OF THE PARTIES.  THERE ARE NO UNWRITTEN ORAL
AGREEMENTS AMONG THE PARTIES.

 

(Remainder of Page Left Intentionally Blank)

 

6

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be duly
executed as of the date first above written.

 

 

 

COMPANY:

 

 

 

VENOCO, INC.

 

 

 

 

 

By:

/s/ Timothy A. Ficker

 

Name: Timothy A. Ficker

 

Title: Chief Financial Officer

 

 

 

 

 

GUARANTORS:

 

 

 

WHITTIER PIPELINE CORPORATION

 

 

 

 

 

By:

/s/ Timothy A. Ficker

 

Name: Timothy A. Ficker

 

Title: Chief Financial Officer

 

 

 

 

 

TEXCAL ENERGY (LP) LLC

 

By: VENOCO, INC., its Manager

 

 

 

 

 

 

By:

/s/ Timothy A. Ficker

 

Name: Timothy A. Ficker

 

Title: Chief Financial Officer

 

 

 

 

 

TEXCAL ENERGY (GP) LLC

 

 

 

 

 

 

By:

/s/ Timothy A. Ficker

 

Name: Timothy A. Ficker

 

Title: Chief Financial Officer

 

- Fourth Amendment & Joinder

 

S-1

--------------------------------------------------------------------------------


 

 

 

 

TEXCAL ENERGY SOUTH TEXAS L.P.

 

By: TEXCAL ENERGY (GP) LLC,

 

as general partner

 

 

 

 

 

 

By:

/s/ Timothy A. Ficker

 

Name: Timothy A. Ficker

 

Title: Chief Financial Officer

 

- Fourth Amendment & Joinder

 

S-2

--------------------------------------------------------------------------------


 

 

CITIBANK, N.A., as Administrative Agent and as a Lender

 

 

 

 

 

 

By:

/s/ John Miller

 

 

Name: John Miller

 

 

Title: Vice President

 

- Fourth Amendment & Joinder

 

S-3

--------------------------------------------------------------------------------


 

 

LENDERS:

 

 

 

THE BANK OF NOVA SCOTIA

 

 

 

 

 

 

By:

/s/ Terry Donovan

 

 

Name: Terry Donovan

 

 

Title: Managing Director

 

- Fourth Amendment & Joinder

 

S-4

--------------------------------------------------------------------------------


 

 

KEYBANK NATIONAL ASSOCIATION

 

 

 

 

 

 

By:

/s/ John Dravenstott

 

 

Name: John Dravenstott

 

 

Title: Vice President

 

- Fourth Amendment & Joinder

 

S-5

--------------------------------------------------------------------------------


 

 

RB INTERNATIONAL FINANCE (USA) LLC

 

 

 

 

 

 

By:

/s/ CHRISTOPH HOEDL

 

Name: CHRISTOPH HOEDL

 

Title: First Vice President

 

 

 

 

 

 

By:

/s/ Steven VanSteenbergen

 

Name: Steven VanSteenbergen

 

Title: Vice President

 

- Fourth Amendment & Joinder

 

S-6

--------------------------------------------------------------------------------


 

 

BOKF, NA dba BANK OF OKLAHOMA

 

 

 

 

 

 

By:

/s/ Sonja Borodko

 

Name: Sonja Borodko

 

Title: Vice President

 

- Fourth Amendment & Joinder

 

S-7

--------------------------------------------------------------------------------


 

 

BANK OF AMERICA, N.A.

 

 

 

 

 

 

By:

/s/ Raza Jafferi

 

Name: Raza Jafferi

 

Title: Vice President

 

- Fourth Amendment & Joinder

 

S-8

--------------------------------------------------------------------------------


 

 

AMEGY BANK NATIONAL ASSOCIATION

 

 

 

 

 

 

By:

/s/ Kevin Donaldson

 

Name: Kevin Donaldson

 

Title: SVP

 

- Fourth Amendment & Joinder

 

S-9

--------------------------------------------------------------------------------


 

 

CREDIT SUISSE AG, CAYMAN ISLANDS

 

BRANCH

 

 

 

 

 

 

By:

/s/ Michael Spaight

 

Name: Michael Spaight

 

Title: Authorized Signatory

 

 

 

 

 

 

By:

/s/ Samuel Miller

 

Name: Samuel Miller

 

Title: Authorized Signatory

 

- Fourth Amendment & Joinder

 

S-10

--------------------------------------------------------------------------------


 

 

SANTANDER BANK, N.A.

 

 

 

 

 

 

By:

/s/ Aidan Lanigan

 

Name: Aidan Lanigan

 

Title: Senior Vice President

 

 

 

 

 

 

By:

/s/ Vaughn Buck

 

Name: Vaughn Buck

 

Title: Executive Vice President

 

- Fourth Amendment & Joinder

 

S-11

--------------------------------------------------------------------------------


 

 

ABN AMRO CAPITAL USA LLC

 

 

 

 

 

 

By:

/s/ David Montgomery

 

Name:

David Montgomery

 

Title:

Executive Director

 

 

 

By:

/s/Darrell Holley

 

Name:

Darrell Holley

 

Title:

Managing Director

 

- Fourth Amendment & Joinder

 

S-12

--------------------------------------------------------------------------------


 

 

CIT FINANCE LLC,

 

as Lender

 

 

 

 

 

 

By:

/s/ John Feeley

 

Name:

John Feeley

 

Title:

Director

 

- Fourth Amendment & Joinder

 

S-13

--------------------------------------------------------------------------------


 

ANNEX I

 

Commitments and Pro Rata Shares

 

Financial Institution

 

Commitment

 

Existing Lender/
New Lender

 

Pro Rata
Share

 

Citibank, N.A.

 

$

34,000,000

 

Existing Lender

 

12.1

%

RB International Finance (USA) LLC

 

$

34,000,000

 

Existing Lender

 

12.1

%

ABN AMRO Capital USA LLC

 

$

34,000,000

 

Existing Lender

 

12.1

%

KeyBank National Association

 

$

27,000,000

 

Existing Lender

 

9.6

%

The Bank of Nova Scotia

 

$

24,500,000

 

Existing Lender

 

8.8

%

Bank of America, N.A.

 

$

24,500,000

 

Existing Lender

 

8.8

%

BOKF, NA dba Bank of Oklahoma

 

$

24,500,000

 

Existing Lender

 

8.8

%

Santander Bank, N.A.

 

$

24,500,000

 

Existing Lender

 

8.8

%

Amegy Bank National Association

 

$

19,000,000

 

Existing Lender

 

6.8

%

CIT Finance LLC

 

$

19,000,000

 

New Lender

 

6.8

%

Credit Suisse AG, Cayman Islands Branch

 

$

15,000,000

 

Existing Lender

 

5.4

%

TOTAL

 

$

280,000,000

 

 

 

100

%

 

(End of Annex I)

 

- Fourth Amendment & Joinder

 

--------------------------------------------------------------------------------
